In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 13-865V
                                     Filed: May 21, 2015

* * * * * * * * * * * * * *               *               UNPUBLISHED
RONDA ODOM,                               *
                                          *               Special Master Dorsey
              Petitioner,                 *
                                          *
v.                                        *
                                          *               Decision on Proffer; Damages;
SECRETARY OF HEALTH                       *               Diphtheria-Tetanus-Acellular-
AND HUMAN SERVICES,                       *               Pertussis (DTaP) Vaccine; Shoulder
                                          *               Pain (SIRVA).
              Respondent.                 *
                                          *
* * * * * * * * * * * * * * *
John Robert Howie, Jr., Howie Law, P.C., Dallas, TX, for petitioner.
Claudia Barnes Gangi, United States Department of Justice, Washington, DC, for respondent.

                             DECISION AWARDING DAMAGES1

       On November 1, 2013, Ronda Odom (“petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34
(2006). Petitioner alleged that she suffered pain in her left shoulder secondary to a Diphtheria-
Tetanus-acellular Pertussis (“DTaP”) vaccine she received in her left arm on August 30, 2012.
See Petition at 1.

       On February 11, 2014, respondent filed a report pursuant to Vaccine Rule 4(c) conceding

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
that petitioner is entitled to compensation in this case. Respondent’s Report at 3-5. Specifically,
respondent stated that petitioner’s alleged injury is consistent with a shoulder injury related to
vaccine administration (SIRVA) and that petitioner has satisfied all legal prerequisites for
compensation under the Act. Id. at 4.

        On May 21, 2015, respondent filed a Proffer on Award of Compensation (“Proffer”). In
the Proffer, respondent represented that petitioner agrees with the proffered award. Based on the
record as a whole, the undersigned finds that petitioner is entitled to an award as stated in the
Proffer.

        Pursuant to the terms stated in the attached Proffer (Appendix A), the undersigned awards
        petitioner:

        A lump sum of $754,816.83, in the form of a check payable to petitioner, Ronda
        Odom. This amount represents compensation for lost earnings ($653,922.50), pain and
        suffering ($100,000.00), and past unreimbursable expenses ($894.33).

Proffer ¶ II.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT herewith.3

        IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2